Citation Nr: 0816492	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-20 312	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
claimed as secondary to the service-connected Type II 
diabetes mellitus disability.

2.  Entitlement to service connection for a cardiac disorder, 
diagnosed as hypertension, claimed as secondary to the 
service-connected Type II diabetes mellitus disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD
M. Hannan, Counsel



INTRODUCTION

The appellant had active service from February 1966 to 
February 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa that, in part, denied the 
appellant's claims of entitlement to service connection for 
an eye disorder and hypertension secondary to the appellant's 
Type II diabetes mellitus.

In December 2007, a videoconference hearing was held between 
the Des Moines RO and the Board in Washington, DC before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.

The issue of secondary service connection for hypertension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

On August 23, 2006, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal as to the 
issue of entitlement to service connection for an eye 
disorder claimed as secondary to the Type II diabetes 
mellitus disability.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issue of entitlement to service 
connection for an eye disorder claimed as secondary to the 
Type II diabetes mellitus disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In August 2006, the appellant was afforded a personal hearing 
at the RO.  A transcript of the hearing testimony has been 
associated with the claims file.  The transcript of the 
hearing shows that the appellant withdrew his appeal for his 
claim of entitlement to service connection for an eye 
disorder, claimed as secondary to the Type II diabetes 
mellitus disability.  These oral statements, when 
transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. 
App. 355 (1993).

The appellant has withdrawn his appeal as to the claim of 
entitlement to service connection for an eye disorder claimed 
as secondary to the Type II diabetes mellitus disability.  
Hence, there remain no allegations of errors of fact or law 
as to that particular issue for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the eye disorder secondary service connection 
claim and said claim is dismissed.


ORDER

The appeal for the claim of entitlement to service connection 
for an eye disorder claimed as secondary to the Type II 
diabetes mellitus disability is dismissed.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

In November 2004, the appellant underwent a VA medical 
examination.  The examiner opined that the appellant did not 
meet the criteria for a diagnosis of diabetes mellitus.  The 
examiner also rendered a diagnosis of essential hypertension.  

Thereafter, medical evidence was added to the record that 
established a diagnosis of Type II diabetes mellitus.  
Private medical treatment records in the claims file indicate 
that the onset of the appellant's Type II diabetes was in 
March 1999.  In a rating decision issued in May 2006, service 
connection for Type II diabetes mellitus was granted.  

The private medical evidence of record also indicates that 
the onset of the appellant's hypertension was in October 
2003; this was more than four years after the diagnosis of 
diabetes.  The November 2004 VA examiner opinion indicates 
that the appellant did not have diabetes and therefore, it is 
not surprising that the examiner also found that the 
appellant's hypertension was not a complication of diabetes.  
However, no follow-up opinion was obtained after the diabetes 
diagnosis was confirmed.  

In addition, judicial interpretation of the matter of 
secondary service connection as embodied in 38 C.F.R. § 3.310 
requires consideration of whether the service-connected 
disability either causes or aggravates another condition.   
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  There is 
no indication that the RO considered any application of the 
Allen decision to the question of whether the 
service-connected Type II diabetes aggravates the veteran's 
hypertension or any other cardiac condition in this case.  
Further development of the medical evidence and adjudication 
on this basis are therefore indicated.

For these reasons, this case is REMANDED for the following 
development:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
claim and of what part of such evidence 
he should obtain, and what part VA will 
yet attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should also be told to 
provide any evidence in his possession 
pertinent to his claim, including any 
notice requirements per 38 C.F.R. § 3.310 
and Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  38 C.F.R. § 3.159 (2007).

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the veteran's hypertension since 2003 
not already of record should be 
identified and obtained and associated 
with the claims file.

3.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed 
hypertension since 2003, and secure all 
available relevant reports not already of 
record from those sources.  

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

5.  Thereafter, the veteran should be 
afforded a VA examination by a 
cardiologist.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  An opinion should be obtained 
even if the veteran does not report for 
the examination.  The examiner should 
consider the information in the claims 
file and the data obtained from the 
examination (or claims file review alone 
if the examination is not accomplished) 
to provide an opinion as to the 
following:

        (a) based on what is medically known 
about causes or possible causes of 
cardiac pathology, including 
hypertension, whether any cardiac 
pathology/hypertension was caused by the 
veteran's Type II diabetes mellitus as 
opposed to some other factor or factors.  
The opinion should discuss the respective 
onset dates.
	(b) whether the Type II diabetes 
mellitus aggravated or contributed to or 
accelerated any existing cardiac 
pathology, including hypertension.  
	(c) if the veteran's Type II 
diabetes mellitus aggravated or 
contributed to or accelerated any cardiac 
pathology, including hypertension, to 
what extent, stated in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.

A rationale should be provided for all 
opinions expressed.

6.  Upon receipt of the VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner for corrections or additions.

7.  Thereafter, the AMC/RO should 
readjudicate the claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including 38 C.F.R. § 3.310 and 
Allen v. Brown, 7 Vet. App. 439 (1995).

8.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


